Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance: Claims 1-24 are allowable.
The prior art is silent with respect to:
Claim 1. Wherein the controller includes a conversion circuit which converts the 4-bit data into 2-bit data, the semiconductor memory device includes a recovery controller configured to recover the 4-bit data based on the converted 2-bit data and data written in the first memory cell by the first write operation, when the controller detects power shutdown, the conversion circuit converts the 4-bit data used for the first write operation into the 2-bit data, and the controller instructs the semiconductor memory device to write each of the 2-bit data in different second memory cells of the plurality of second memory cells, in combination with other limitations.
Claim 4. Wherein an operation of writing the 4-bit data in the first memory cell includes a first write operation and a second write operation, the first write operation is executed based on the 4- bit data received from the outside, and the second write operation is executed based on the 4-bit data recovered by the conversion circuit, in combination with other limitations. 
Claim 7. A first row decoder including a plurality of first transistors provided on a first well region formed on the semiconductor substrate and to which the plurality of first word lines are respectively coupled, wherein in an erase operation of the first block, a first voltage that is a negative voltage is applied to the first well region, and a second voltage that is a negative voltage and is equal to or higher than the first voltage is applied to the plurality of first word lines, in combination with other limitations.
Claim 11. wherein in a write operation for a selected memory cell of the plurality of memory cells, a first voltage that is a negative voltage is applied to the first well region, when writing is performed on one of the plurality of memory cells, a second voltage that is a negative voltage and equal to or higher than the first voltage is applied to the bit line, and when non-writing is performed on one of the plurality of memory cells, a third voltage higher than the second voltage is applied to the bit line, in combination with other limitations. 
Claim 16. A third level higher than the second level; a first word line connected to a gate of the first memory cell; and a sequencer configured to perform a read operation on the first memory cell, wherein, when the read operation is performed on the first memory cell to read 1-bit data under a first condition, a first read voltage, which is higher than the first level and lower than the second level is supplied to the first word line, and when the read operation is performed on the first memory cell to read 1-bit data under a second condition, a second read voltage, which is higher than the second level and lower than the third level is supplied to the first word line, in combination with other limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAPPAS/Primary Examiner, Art Unit 2827